Citation Nr: 0705572	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  99-08 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral shoulder 
disorder.  

2.	Whether new and material evidence as been received to 
reopen a claim for service connection for a spinal disorder.  

3.	Entitlement to an initial compensable evaluation for 
bilateral pes cavus, with plantar fasciitis and degenerative 
joint disease of the right 1st metatarsophalangeal joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before an Acting 
Veterans Law Judge in September 2006.  At that time, the 
veteran withdrew the issues of service connection for 
nicotine dependence with resultant peripheral arterial 
occlusive disease, gingivitis, stained teeth, osteoporosis, 
altered drug metabolisms, chest pain, fibrosis, chest 
wheezing, jaw bone deterioration, shortness of breath, 
impotence, depression and suicidal ideation from appellate 
consideration.  Accordingly, these issues are no longer in 
appellate status and will not be addressed in this decision.

The issues of service connection for disability of the 
cervical and lumbar spine as well as service connection for a 
bilateral shoulder disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for a back disorder was denied by the 
RO in a July 1979 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

2.	Since the July 1979 decision denying service connection 
for a back disorder, the additional evidence, not previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.	Pes cavus is manifested by complaints of pain, without 
demonstration of dorsiflexion of the great toe or definite 
tenderness under the metatarsal heads.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the July 
1979 decision of the RO, which denied service connection for 
a chronic back disorder, is new and material; thus, the claim 
for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(1999).

2.	The criteria for a compensable rating for bilateral pes 
cavus, with plantar fasciitis and degenerative joint disease 
of the right 1st metatarsophalangeal joint, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5278 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2001, June 2002, October 2004, 
and January 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice for the issue involving new and 
material evidence to establish service connection for a 
spinal disorder was not provided to the veteran prior to the 
first unfavorable adjudication of this case.  However, after 
VCAA-compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudications.  Thus, to decide 
the appeal now would not be prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).  

Furthermore, the January 2005 letter provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim on the basis 
of new and material evidence for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability.  As the claim has now been found to be 
reopened and must now be reviewed on a de novo basis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Regarding 
the matter involving the propriety of the initial evaluation 
of the veteran's bilateral foot disability, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for a compensable rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

New and Material Evidence

Service connection for a back disorder was previously denied 
by the RO in a July 1979 rating decision.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  It is 
noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.

Evidence of record at the time of the previous denial of 
service connection for a back disorder included the service 
medical records and the results of a VA compensation 
evaluation that showed no abnormality of the spine.  As such, 
service connection was denied on the basis that no disability 
was demonstrated.  

Evidence received in connection with the veteran's 
application to reopen the claim for service connection for a 
spinal disorder, which is claimed as both cervical and lumbar 
spine disability, includes private and VA medical records 
that demonstrate degenerative joint and disc disease of the 
cervical and lumbar spine.  The veteran has testified that 
his spinal disorder is related to the disabilities of the 
ankles and feet for which service connection has been 
established.  It is noted that these disorders were service 
connected subsequent to the July 1979 RO decision that denied 
service connection.  In addition, the criteria for secondary 
service connection have been altered to include the 
possibility for aggravation as proximate cause of a 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Where there is an intervening change in law or regulation 
that creates a new basis of entitlement to the benefit, the 
claim may be reviewed on a de novo basis.  Spencer v. Brown, 
4 Vet. App. 283 (1993).  Under these circumstances, the 
veteran's application to reopen his claim for service 
connection is granted and the claim will be returned to the 
RO for de novo review.  

Increased Rating

Service connection for bilateral pes cavus, with plantar 
fasciitis and degenerative joint disease of the right 
metatarsophalangeal joint was granted by the RO in an October 
2002 rating decision.  The veteran appealed the initial 
noncompensable evaluation that was assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Service connection was 
established as secondary to the residuals of left and right 
ankle sprains, which are currently rated at 20 percent 
disabling for each ankle.  The Board has reviewed the entire 
evidence of record, including the testimony given at the 
veteran's hearing before the undersigned in September 2006, 
and can find no basis for a compensable evaluation of his 
bilateral foot disorders.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For pes cavus, with slight impairment, a noncompensable 
evaluation is warranted; where the great toe is dorsiflexed, 
with some limitation of dorsiflexion at the ankle and 
definite tenderness under the metatarsal heads a 10 percent 
rating is warranted for unilateral and bilateral involvement; 
with all the toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, a 
20 percent evaluation is warranted for unilateral involvement 
and a 30 percent evaluation is warranted for bilateral 
involvement.  38 C.F.R. § 4.71a, Code 5278.  

An examination was conducted by VA in August 2001.  At that 
time, the veteran complained of bilateral pain in his feet.  
He had aching on standing and stiffness in the feet.  He 
stated that he had swelling at times at the end of the day.  
There was no increased heat or redness, but fatigue was 
increasing.  He had a burning sensation along the soles of 
the feet.  On standing and walking, he had increasing 
soreness, with ache in the forefoot.  He used supports in his 
shoes, with a high arch and soft insole.  He walked with a 
careful, but normal gait.  His feet were nearly identical on 
examination.  He had a high arch, pes cavus configuration and 
slight hallux valgus to the toes of the right foot.  He had a 
slight hammer toe deformity of the 4th and 5th toes of the 
right foot.  There was tenderness over the plantar fascia 
from the heel along the medial arch to the forefoot.  There 
was some tenderness on squeezing the metatarsal heads of the 
forefoot.  He had adequate flexion and extension of all toes, 
with normal strength.  He moved normally on the ankle, but 
his ankle tended to "go over laterally on the extreme of 
motion of the right ankle."  There was no Achilles 
tenderness.  The left foot had a pes cavus configuration with 
mild hallux valgus forefoot.  There was tenderness over the 
plantar fascia and tenderness on squeezing the metatarsals at 
the forefoot.  There was normal strength, flexion and 
extension of all toes.  The Achilles tendon was not tender or 
thickened and he had no pain on moving the foot on the ankle 
during range of motion testing.  The diagnosis was pes cavus, 
bilateral, with bilateral plantar fasciitis and mild 
degenerative joint disease of the first metatarsophalangeal 
joint.  

An examination was conducted by VA in August 2003.  At that 
time, he complained of pain in the ball and heel of his feet, 
saying that the pain was always there.  The pain was 
described as sharp and shooting in his arches.  He also had 
complaints of pain in the Achilles tendon area and pain that 
came from the bottom of the foot through the top.  He also 
stated that his big toes hurt and he had been informed that 
this was due to arthritis.  The pain increased with activity, 
but was unpredictable.  He said that any flare-up in his foot 
pain was generally related to activity and that the pain 
depended on what type of shoe he was wearing.  HE wore shoe 
inserts and orthotics and was having new orthotics being made 
for him.  On examination, range of motion of the toes in 
flexion and extension was normal.  There was no complaint of 
pain.  Strength testing of the toes and feet in flexion and 
extension was 2/5, but it was noted that this was 
incompatible with him being able to stand or walk.  He could 
not stand on his tip toes due to pain in the right great toe.  
He could not squat for the same reason.  He could stand on 
his heels and pulled his toes up nicely without any 
complaint.  There were no objective findings of painful 
motion, edema, instability, weakness or tenderness.  He had 
no apparent gait or functional limitations on standing or 
walking during the examination.  He did have some minor 
callosities noted on the medial aspects of both great toes, 
but there were no callosities of significance noted on the 
rest of the feet.  There was no evidence of a hammertoe, but 
the veteran had a minor pes cavus abnormality of both feet.  
The diagnoses were history of plantar fasciitis; history of 
pes cavus, bilaterally, mild in nature; and degenerative 
joint disease of the right first metatarsophalangeal joint.  

Lastly, an examination was conducted by VA in January 2006.  
At that time, findings similar to the two previous 
examination reports were noted.  The veteran had complaints 
of pain and fatigability on the plantar surface, with normal 
range of motion of the toes.  He state that he had difficulty 
separating the problems with his feet from the problems with 
his legs and ankles.  There was no abnormal motion, crepitus, 
edema, instability, fatigability of the foot, muscle atrophy, 
painful motion, spasm, redness, tenderness or weakness.  The 
diagnosis was bilateral plantar fasciitis.  

While it is noted that the veteran has limitation of the 
ankles, this is separately rated as residuals of his 
bilateral ankle sprains.  Where there is separate and 
distinct symptomatology of a single condition it should be 
separately rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The veteran stated on his most recent VA examination 
that he could not separate the problems with his feet from 
those of his ankles.  As neither dorsiflexion of the great 
toes or definite tenderness over the metatarsal heads has 
been demonstrated in the medical evidence, the bilateral foot 
disorders are not found to be productive of more than slight 
disability.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
spinal disability is granted.  

An increased rating for bilateral pes cavus, with plantar 
fasciitis and degenerative joint disease of the right 1st 
metatarsophalangeal joint is denied.  


REMAND

The veteran is seeking service connection for his spinal 
disorder that he believes is related to his service-connected 
lower extremity disabilities.  He is also seeking service 
connection for bilateral shoulder disorders that have been 
related by his private physician, in statements dated in 
2001, to his cervical spine disorder.  In view of the need to 
review the claim for service connection for the spinal 
disability on a de novo basis, the claim for service 
connection must be likewise reviewed as intertwined.  In 
addition, it is noted that the service medical records show 
that the veteran was treated for a left deltoid strain while 
on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo an orthopedic evaluation to 
ascertain the current disabilities of his 
spine and shoulders.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the veteran's disorders of the lumbar 
and cervical spine are related to the 
bilateral lower extremity disorders for 
which service connection has been 
established.  An opinion should also be 
rendered whether it is at least as likely 
as not that any shoulder disorder is 
related to a disability of the veteran's 
spine or to the deltoid strain noted 
during service in 1978.  The claims 
folders should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


